The plaintiff and one Chartres started their horses, and in running the last round of the first heat, at the commencement of the straight, the horse of Chartres left the track and ran within the poles, but was reined into the track in time to be within less than a distance of Moore's horse when he passed the poles. The rider of Chartres' horse then alighted, and was some time in the crowd before he was weighed. The plaintiff claimed the race upon two grounds: 1. That according                  (34) to the rules of racing, Chartres' horse was to be considered a distanced horse. 2. That the rider of Chartres' having alighted without being immediately weighed, and being bound to carry a certain weight, he had thereby forfeited the race. And the opinions of many gentlemen well acquainted with the *Page 32 
rules of racing, examined in court, were for the plaintiff on both those points, notwithstanding it appeared that Chartres' horse had run a greater distance by running within the poles than he would have done by keeping the track.
The defendant showed that it was provided by the 7th article in the rules of the turf on which the race was run, that "The judges each day shall be chosen by the parties starting horses, or a majority of them, who shall determine all disputes and controversies that may take place respecting the race by them judged." And by the 11th it was in like manner provided that "the races shall be conducted agreeably to the rules of New-Market, except where the cases are or shall be altered by the Jockey Club."
And that the judges chosen, according to the 7th article, determined against the plaintiff upon both the points above stated, and gave leave to Chartres to start his horse for the second heat; the plaintiff believing he was entitled to the race, refused to start his horse again; and Chartres' horse being galloped around the ground alone, the judges directed the defendant to pay the money over to Chartres.
The question submitted to the court was, "Whether by the 7th article aforesaid the plaintiff is concluded, by the opinion of the judges, from suing in a court of justice, and recovering upon the opinion of sportsmen and bystanders, contrary to the opinion of the judges."
If the court shall be of opinion for the plaintiff, judgment to be entered for him; otherwise, a new trial to be awarded.
The opinion of the judges chosen by the parties to a race is not conclusive, and if they are mistaken, (35) or corrupt, such opinion ought to be set aside, and the justice of the case disclosed by other testimony; they are, therefore, of opinion the testimony was well received by the court, and that judgment be entered for the plaintiff.